Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about April 28, 1989, which granted the motion of defendants Jacoby & Meyers, Esqs. for an order pursuant to CPLR 3211 (a) (7) dismissing the first two causes of action of plaintiffs complaint, unanimously affirmed, without costs.
Plaintiff commenced this action to recover damages for alleged legal malpractice. The complaint fails to allege any specific facts to show that the defendant attorneys acted negligently. Rather, plaintiff alleges only that the process server hired to serve process on plaintiffs wife in the divorce action in connection with which defendants were retained never served plaintiffs wife yet forwarded an affidavit of service to defendants. The allegations that defendants were thereafter negligent are wholly conclusory, and are therefore legally insufficient to charge an attorney with negligence and malpractice. (Parker Chapin Flattau & Klimpl v Daelen Corp., 59 AD2d 375, 378.) Concur—Kupferman, J. P., Sullivan, Milonas, Ellerin and Rubin, JJ.